 In the Matter Of PINIIE'RTON'SNATIONAL DETECTIVE AGENCY, INC.andTHOMASW. STENHOUSE, JOHN T. CONNERS, WALTER J. SLATER, ANDCHARLES 0..HOL,IIES, INDIVIDUALSIn the Matter of CONTRACT GUARD'S AND PATROLMEN'S ORGANIZINGCOMMITTEE, I. L. W. U. AND INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION, CIOandJOAN T. CONNERS, CHARLES O.HOLMES,AND WALTER J. SLATER, INDIVIDUALSCasesYes. 20-CA-120 and 20-CB-33.-Decided June 9, 1950DECISION AND ORDEROn May 18, 1949, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding, that the Re-spondents, Pinkerton's National Detective Agency, Inc., referred toherein as Pinkerton's, and Contract Guard's and Patrolmen's Or-ganizing Committee, I. L. W. U., referred to herein as OrganizingCommittee, had engaged in and were engaging in certain unfair laborpractices, and recommending. that they cease and desist therefrom, aridtake certain affirmative action.In his Intermediate Report the TrialExaminer also found that Respondent, International Longshoremen'sand Warehousemen's Union, C. I. 0., had not engaged in certain un-fair labor practices, and recommended that the complaint with re-spect to it be dismissed.A copy of the Intermediate Report is at-tached hereto.'Thereafter, Respondents Pinkerton's and Organiz-ing Committee filed exceptions to the Intermediate Report and sup-porting briefs.The Respondents' request for oral argument is herebydenied because the record, the exceptions and briefs, in our opinion,adequately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs filed by the Respondents, and theentire record in the case and hereby adopts the Trial Examiner's find-ings of fact, except as corrected and amplified in this opinion, and his'Pursuant to Section203.33 (b) of the National Labor Relations Board Rules and Regu-lations,Series 5 as amended,these cases were consolidated by order of the RegionalDirector for the TwentiethRegion (San Francisco,California) on November 30, ]94S.90 NLRB No. 39.205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions and recommendations not inconsistent with our conclu-sions and order, hereinafter set forth.21.The Trial Examiner found that the Organizing Committeeinduced Pinkerton's discriminatorily to refuse employment to ThomasW. Stenhouse on and after July 23, 1948, because he failed andrefused to maintain membership in good standing in the OrganizingCommittee.Stenhouse was first discharged by Pinkerton's in March1948, for failure to maintain membership in the Organizing Commit-tee, under the union-security agreement between Pinkerton's and theOrganizing Committee which was then valid.Camden, the managerof Pinkerton's San Francisco office, offered Stenhouse reemploymentin July 1948, but never actually assigned him to work although he wasgiven a few days' pay.There is no evidence in the record that theOrganizing Committee ever knew of Camden's offer to reemployStenhouse, nor that it induced Camden specifically to refuse Sten-house any work assignments.The complaint does not allege that theOrganizing Committee was responsible for Stenhouse's discharge inJuly, at which time the union-security agreement was invalid, andwe are not warranted in going beyond the complaint to find, on therecord as it exists, that the Organizing Committee violated Section8 (b) (2) by inducing Pinkerton's to discharge Stenhouse.We do,however, adopt the Trial Examiner's conclusion that Pinkerton'srefused employment to Stenhouse after July 23, 1948, because of hisfailure to maintain good standing in the Organizing Committee.2.We are in accord with the Trial Examiner that Conners andSlater were laid off on August 7, 1948, because each of them wasdelinquent in his dues to the Organizing Committee.We do nothowever agree that Conners and Slater were justified in refusing toaccept the waterfront assignments offered them for the night ofAugust 11.The record does not disclose why Conners and Slater bothrequested that they be permitted to carry guns on this particularassignment, although they had previously worked on the docks atnight unarmed. If they were fearful of what they described as"existing conditions," presumably referring to their lack of goodstanding in the Union, they failed to make it clear that they consideredthemselves threatened with physical violence by anyone connectedwith the Union.We regard Camden's offer to relieve them of theirassignments as ati recognition on his part that they were unwilling toaccept the jobs, and that Pinkerton's would therefore have to arrangefor other guards to replace them.2Because no exceptions were taken to the Trial Examiner's findings that RespondentInternational Longshoremen's and Warehousemen's Union, C. I. 0. was not responsiblefor the unfair labor practices' committeed by the Organizing Committee, and had notitself violated the Act by participating in those unfair labor practices, we shall accepthis findings.In so doing,however, we do not pass on their correctness. PINKERTON'S, NATIONAL DETECTIVE AGENCY, INC.207We are not convinced that either Pinkerton's or the OrganizingCommittee discriminated against Conners or Slater during the periodbetween August 11 and September 16, 1948.We do not rely, however,in reaching this conclusion, on the conversation of August 9 or 10,between Camden and Johnson, business representative of the Organiz-ing Committee, wherein Johnson told Camden "to send them back to,work ," referring to the guards who had been dismissed for nonpay-ment of dues.Neither party to this conversation advised the dis-charged guards that the policy of the Respondents was henceforwardto be one of nondiscrimination.On the contrary, Camden, when helater spoke to Conners and Slater, rather than allaying their fears, asliemight have done by reporting a change in Johnson's attitude,,encouraged them in their refusals of the assignments for August 11,.by agreeing that "existing conditions" were bad.But even this unex--plained lack of frankness on Camden's part does not excuse Conners:and Slater in turning down the offer of an assib Iment.We may notconjecture on whether or not Pinkerton's would have given themfurther waterfront assignments if they had accepted this first assign-ment following their dismissal.Their refusal, without adequatecause, of this assignment relieved Pinkerton's, for a time, of its obliga-tion to continue to offer them assignments.Pinkerton's again offered Conners and Slater waterfront assign-ments for September 16, 1948, but conditioned the offers on theirobtaining clearances from Johnson of the Organizing Committee,The clearances were needed to pass them through the picket linesestablished by the International Longshoremen's and Warehousemen,-,Union and other maritime unions then engaged in the general water-front strike in the San Francisco Bay area, which lasted from Sep-tember 2 into December 1948. It is clear from Johnson's behaviorwhen Conners and Slater went to see him, and from his phone con-versation the next day with a Pinkerton's supervisor, that Johnsonwas determined not to grant clearances to anyone who was not ingood standing with the Organizing Committee, despite the fact thatthe,Organizing Committee was not itself on strike.Whether this,was a policy of Johnson in his capacity as a representative of theOrganizing Committee, or as a representativepro tenof the jointstrike committee, which had been set up by the striking unions, oneof which was the Organizing Committee's parent body, the ILWU,is beside the point.The fact remains that Pinkerton's accepted thedictation of an outside party as to who could work for it on thewaterfront, and the conditions under which they would be permittedto work.The imposition on Conners and Slater of the condition thatthey obtain a clearance from Johnson before they could be allowed 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work was illegal.Pinkerton's discriminatory treatment of ConnersAnd Slater did not end merely because it took the action it did fromfear of the consequences that might result if it opposed the demandof the Organizing Committee to enforce its illegal union-security.agreement.We find that Pinkerton's offer to Conners and Slater.ofwaterfront assignments for September 16, if they could get clear-ances from Johnson, discriminated against them in a manner pro-scribed by Section 8 (a) (3), and that by Johnson's imposition ofthe requirement that dues be paid up before Conners and Slater couldobtain clearances, theOrganizingCommittee violated Section8 (b) (2).On October 4, 1948, Pinkerton's captain of the guards called Slaterto offer him a job at a construction project which was scheduled tolast from 6 months to a year, and would pay him a higher hourlyrate than he had been receiving as a waterfront guard. Slater saidhe was working elsewhere, and would not accept the assignment.We find that this constituted refusal of an assignment which was.at least the equivalent of those Slater had been receiving beforeAugust 1948.By turning it clown, Slater indicated his intention tosever all his remaining connections with Pinkerton's.We shall not.order Pinkerton's to offer reinstatement as a waterfront guard toSlater, nor require Pinkerton's or the Organizing Committee to makehim whole for any loss of pay he may have suffered after October 4,1948.3.The Trial Examiner found that the Organizing Committee in-,duced Pinkerton's discriminatorily to refuse waterfront assignmentsto Holmes on and after August 7, 1948, except on a few occasionsbetween August 7 and August 28, and that Pinkerton's had construe-itively discharged him on November 15, because he had failed andxefused to maintain membership in good standing in the Organizing.Committee.We agree. In addition to the reasons stated by the TrialExaminer for his findings we also rely on the following facts to,establish that the discrimination against Holmes did not cease whenJohnson of the Organizing Committee told Camden on August 9 or10 to send the nondues-paying employees back to work :(a)Under the Pacific Coast Working and Dispatching Rules whichwere incorporated into the Pinkerton's contract, Holmes was entitledasamatter of right to be reassigned to steady work on the S. S.MannineI,ynx.3But despite a shortage of guards, which we infer from thefact that Pinkerton's called Holmes back to work twice during his;vacation, and despite Holmes' favorable position on the seniority,The rules provided that a guard dispatched to a ship when it first came into port was.entjtled to remain working there until the ship was moved. PINKERTON'S; NATIONAL DETECTIVE AGENCY, INC.209register, he was neither given his regular assignment on the S. S.Marine Lynx,nor did Pinkerton's advise him that its discriminatoryaction had ceased, and that he would be given waterfront assignmentsas frequently as in the.past.(b)The seniority list jointly prepared by the Organizing Com-mittee and Pinkerton's after the August strike of the OrganizingCommittee, is dated November 30, 1948, which was during the SanFrancisco general waterfront strike.It lists the names of 12 water-front guards hired after September 2, 1948, the date the generalwaterfront strike began, and during a time when, Pinkerton's contends,employment opportunities for its waterfront guards had beelb sharplyreduced.The hiring of new guards during this period was incon-sistent with Pinkerton's contention that Holmes received no water-front assignments after August 28 because there was no work availablefor him.(c)Finally we rely, as an additional reason for our finding, onafter he left Pinkerton's employ that he could have his waterfrontjob with Pinkerton's if he would "square" himself with the Union.The Respondent contends that Holmes was not constructively dis-charged on August 7, because he accepted 4 waterfront assignmentsafter that date and then voluntarily quit on November 15.How-ever, we regard Pinkerton's action on August 7, in removing Holmesfrom his regular assigiuruent on the S. S.Marine Lynxand itsstated reason for that action, as a notice, which cannot be disre-garded, that Pinkerton's considered Holmes normal employmentrelationship with it to have been terminated.Pinkerton's offer, andHolmes' acceptance, of further waterfront and industrial assignmentsdid not restore Holmes to thestatus quo,to the position on the seniorityregister he had, occupied.By accepting every assignment he wasoffered,Holmes, as distinguished from Conners and Slater, indicatedthat he wanted to resume his former status as a waterfront guard,without qualifications or conditions, and with the same expectationof continued regular employment that he had formerly enjoyed.Pinkerton's contention that Holmes received no waterfront assign-ments after the general waterfront strike began because there was nowork available, is not persuasive.Pinkerton admits that even during.the strike its detail of waterfront guardsaveraged 55daily:Holmeswas No. 56 on the seniority register in effect at that time.Despitethe fact that there must have been some clays when Pinkerton's hiredmore than 55 guards for waterfront duty, and that all the first 55 menon the register could not have worked every day during the strike,903S47-51-vol. 90-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolmes was never called.Furthermore, Pinkerton's found it neces-sary to hire 12 new guards during the strike, for waterfront assign-ments.Nor do we regard Holmes' decision on November 15 to severall association with Pinkerton's as negating the validity of our con-clusion that he had been constructively discharged.When he turnedin his equipment on November 15, Holmes finally accepted the situ-ation as it had existed from August 7, that he could not expect restora-tion to his former position unless he became a member in good standingof the Organizing Committee.4.The Trial Examiner found that the Organizing Committee vio-lated Section 8 (b) (1) (A) by causing Pinkerton's to discriminateagainst Stenhouse,4 Conners, Slater, and Holmes, and by threateningPinkerton employees, after June 15, 1948, with loss of their jobs ifthey failed to maintain membership in the Organizing Committee.Section 8 (b) (1) (A) provides:It shall be an unfair labor practice for a labor organizationor its agents (1) to restrain or coerce (a) employees in the exerciseof the rights guaranteed in section 7....6We find that the following actions of the Organizing Committeeor its agents constitute specific violations of Section 8 (b) (1) (A) :(a)Johnson's letter of July 7.The pertinent paragraphs of thisletter, which was sent to all Pinkerton guards, are as follows :To all Pinkerton Guards :In order to dispel some of the confusion among the member-ship, I am writing each member regarding the following.1.The coastwide agreement between the ILWU-CIO and thePilikerton agency has been extended until June 15,1949, by mutualagreement between the Company and the Union, and all of itsterms and conditions are in effect and full force until that date.Anyone who tells you any different is just a plain liar and is onlydoing so to break clown your union-the Union that raised yourwages $4a dayin 2 years.3.The membership voted unanimously that the fines for beingdelinquent in dues be enforced.Starting July 9, these fines willbe -in effect and delinquents will be dealt with according to theagreement.'See Paragraph1, supra.' Section 7 provides in part :Employees shall have the right to form,join or assist labor organizations . . . andshall also have the right to refrain, from any or all of such activities except to theextent that such right may be affected by an agreementrequiringmembershipin a labororganization as a condition of employment as authorizedin section 8 (a) (3). PINKERTON'S: NATIONAL DETECTIVE AGENCY, INC.211We5.It has come to the attention of the officers and the ExecutiveBoard that some members have been misled into signing cardswith the phony independent union and also were misled by Sgt.Fox who was playing along with said renegade union and whowas fired' by Pinkerton for doing so.These members shouldstraighten up and fly right and help build this union, otherwisethey will be cited before the Executive Board.are satisfied that the letter was calculated to coerce the Pinker-ton guards to retain their membership in the Organizing Committeebecause it contains an express threat of reprisal for failure to payunion dues.(b)Nonpayment of union dues.Slater testified without contra-diction that some time between July 20 and 25, Johnson telephonedhim and said, "Unless you get over here and pay some dues, you arenot going to work." "I'll give you to Thursday to get over here andpay them dues, or you don't work."A threat to an employee that hewill not work if he does not join a union or pay union dues, absentan authorized union-security agreement, is coercive, and we have uni-formly so held .6(c)The strike of the Organizing Committee against Pinkerton's.The strike which lasted for 2 or 3 days, early in August, was primarilyto compel Conners, Slater, Holmes, and other employees who werenot members in good standing in the Organizing Committee, to foregothe rights which Section 7 protects. Its purpose is evidenced by the"Return to Work Agreement" executed at its conclusion, and by thefact that Pinkerton's dispatchers told Conners, Slater, and Holmes,that they could no longer work because their names appeared onJohnson's list of delinquent union members which had been preparedin accordance with the "Return to Work Agreement." The threatby a union to strike an Employer's plant, and thereby force him todischarge an employee in accordance with an illegal union-securityprovision of a contract, has recently been held to be directed primarilyto compel other employees to forego the right guaranteed to themby Section 7 of refusing to join a union.' If a threat to strike forthat purpose is a violation of Section 8 (b) (1) (A), it is clear thatan actual strike for the same objective is also a violation of thatsection.We conclude, therefore, that by sending the July 7 letter to thePinkerton guards, by Johnson's threat to Slater in July, and by strik-ing to compel Pinkerton's to discharge Conners, Slater, and Holmes,'Smith Cabinet Manufacturing Co., Inc.,81 NLRB 886;Seamprufe Incorporated,82NLRB 892.'Clara-Val Packing, Company,87 NLRB 703. (Member #teynolds dissented, but con-siders himself bound by the decision therein.) 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Organizing Committee coerced the Pinkerton waterfront guardsin the exercise of their rights guaranteed under Section 7, and therebyviolated Section 8 (b) (1) (A) of the amended Act.5.Respondent Pinkerton argues that where a violation of Section8 (b) (2) has been established, restitution of back pay by the Employeris not a necessary consequence of an order for reinstatement, because,although an order for reinstatement can be directed only against theEmployer, the Act makes the partyresponsiblefor the discriminationliable for back pay. . Pinkerton's further argues that both the Em-ployer and the Union may be subject to an order to cease and desistdiscrimination, but that, if the Union has caused the Employer to.discriminate, it is equivalent to saying that it was the Union whichwas responsible for the discrimination.Respondent Organizing Com-mittee argues that if any back pay award is proper at all., it shouldbe only for the 2 or 3 days immediately following the strike of theOrganizing Committee against Pinkerton, and should cease as of thedate Johnson told Camden to send the delinquentunion membersback to work.We do not believe that either Respondent ceased. discriminatingagainst Conners, Slater, and Holmes as a result of Johnson's statementto Camden that the Organizing Committee had no objection to theirgoing back to work.Although we have found that Conners andSlater unjustifiably refused an offer of a single night's work on Au-gust 10, we rely for our conclusion on the facts that neither Respond-ent advised these three guards of its alleged change of position as totheir right to future employment; on the Respondents' failure toabrogate the illegal preferential employment clause in the "ReturntoWork Agreement";" on the illegal union-security clause of thecontract; and, finally on theRespondents'joint failure to restore thesethree guards to their positions on the seniorityregister.The failure of either Respondent unmistakably to declare to thediscriminatees, in action or statement, that its discriminatory treat-lnent would cease, is sufficientreason forour order to both respondentsto assumea joint and several liability for the loss of pay incurred byConners, Slater,and Holmes.°The RemedyHaving found that the Respondents engaged in unfair labor prac-tices,we shall order them to cease and desist therefrom, and take8A preferential hiring clause of this sort goes beyond the type of union-security provisionwhich may be validated under the Act by a union-authorization election.Morely Manu-'factoring Company,83 NLRB 404;Hawley & Hoops,Inc.,83 NLRB 371.BH. Milton Newman,85 NLRB 725;Clara-Val Packing Company,87 NLRB 703;UnionStarch & Refining Company,87 NLRB 779. PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.213certain affirmative action designed to effectuate the policies of theAct.We shall order Pinkerton's to offer Stenhouse, Conners,and Holmesimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and to make Thomas W. Stenhouse whole forthe loss of pay suffered by reason of its discrimination against him.As we have found that both Pinkerton's and the Organizing Com-mittee are responsible for the discrimination suffered by Conners,Slater, and Holmes, we shall order the Respondents jointly andseverally to make these employees whole for the loss of pay they mayhave suffered.by reason of the discrimination against them, by pay-ment to each of a sum of money equal to the amount that he normallywould have.earned as wages during the periods specified in Section3 of our Order, and ending with the date of the offer of reinstatementor, as to Slater, to October 4, 1948, less their net earnings during suchperiods.It would, however, be inequitable to the Organizing Com-mittee to permit the amount of its liability for back pay to increasedespite the possibility of its willingness to cease its past discrimina-tion, in the event that Pinkerton's should fail promptly to offerreinstatement to those entitled to it under our Order.We shalltherefore provide that the Organizing Committee may terminate itsliability for further accrual of back pay to Conners and Holmes, oreither of them, by notifying Pinkerton's in writing that it has noobjection to their reinstatment.The Organizing Committee shall notthereafter be liable for any back pay accruing after '5 days from thegiving of such notice.Absent such notification, the Organizing Com-mittee shall remain jointly and severally liable with Pinkerton's forall back pay to Conners and Holmes that may accrue until.Pinkerton'scomplies with our order to offer them reinstatement.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that:1.The Respondent, Pinkerton's National Detective Agency, Inc.,San Francisco,California;its officers,agents, successors,and assignsshall :a.Cease and desist from :(1)Encouraging membership in Contract Guards and Patrolmen'sOrganizing Committee, ILWU, or in any other labor organizationof its employees,by discharging any of its employees or discriminat- 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in any other manner in regard to their hire or tenure of employ-ment or any term or condition of their employment;(2) In any other manner interfering with, restraining, or coercingits employees in the right to refrain from exercising the rights guar-anteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized by Section8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(1)Offer to Thomas W. Stenhouse, John T. Conners, and Charles0. Holmes immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority orother rights and privileges'(2)Make whole Thomas W. Stenhouse for any loss of pay he mayhave suffered by reason of its discrimination against him, be paymentto him of a sum of money equal to the amount he normally wouldhave earned as wages from July 28, 1949, to the date of its offer ofreinstatement, less his net earnings during said period;(3)Post at its offices in the San Francisco, California, Bay area,copies of the notice attached hereto as Appendix A.10 Copies ofsaid notice, to be furnished by the Regional Director for the Twen-tieth Region, shall, after being duly signed by the Respondent Com-pany's representative, be posted by it immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices towaterfront guards are customarily posted.Reasonable steps shall betaken by the Respondent Company to insure that such notices arenot altered, defaced, or covered by any other material;(4)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Decision andOrder, what steps it has taken to comply herewith.2.The Respondent, Contract Guards and Patrolmen's OrganizingCommittee, ILWWWU, its officers, representatives and agents, or the offi-cers, representatives, and agents of its successors, shall :a.Cease and desist from :(1)Requiring, instructing, or inducing Pinkerton's National De-tectiveAgency, Inc., its agents, successors, or assigns, to lay offemployees because they are not members in good standing in ContractGuards and Patrolmen's Organizing Committee, ILAVU, or its suc-cessors, except in accordance with Section 8 (a) (3) of the Act;'° In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words : "A Decision and Order" the words : "A Decree ofthe United States Court of Appealsenforcing." PINKi RTON'S, NATIONAL DETECTIVE AGENCY, INC'.215(2)Directing, instigating, or encouraging employees to engage ina strike, or approving or ratifying strike action taken by employeesfor the purpose of requiring, except in accordance with Section 8(a) (3) of the Act, that Pinkerton's National Detective Agency,Inc., its agents, successors, or assigns, lay off or otherwise discrim-inate against employees, or applicants for employment, because theyare not members in good standing of Contract Guards and Patrol-men's Organizing Committee, ILWU, or its successors;(3) In any other manner causing or attempting to cause Pinker-ton'sNational Detective Agency, Inc., or its agents, successors, orassigns, to discriminate against its employees in violation of Section8 (a) (3) of the Act;(4)Restraining or coercing employees of Pinkerton's NationalDetective Agency, Inc., its successors or assigns, in the exercise oftheir right to refrain from any or all of the concerted activities guar-anteed by Section 7 of the Act.b. Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Post in conspicuous places in its business offices in the SanFrancisco, California, Bay area, where notices to members are cus-tomarily posted, copies of the notice attached hereto as AppendixB 11Copies of said notice, to be furnished by the Regional Directorfor the Twentieth Region, shall, after being duly signed by officialrepresentatives of Contract Guards and Patrolmen's Organizing Com-mittee, ILAVU, or its successors, be posted by it immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby the Respondent Union to insure that such notices are not altered,defaced, or covered by any other material;(2)Mail to the Regional Director for the Twentieth Region signedcopies of the notice attached hereto as Appendix B, for posting, theemployer willing, in the offices of Pinkerton's National DetectiveAgency, Inc., in the San Francisco Bay area, in places where noticesto employees are customarily posted.Copies of said notice to befurnished by the Regional Director for the Twentieth Region, shall,after being signed as provided in paragraph 2 (b) (1) of this Order,be forthwith returned to the Regional Director for said posting;(3)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply therewith.11 In the event this Order is enforced by a decree of the United States Court of Appeals,there shall be inserted before the words : "A Decision and Order," the words: "A Decree ofthe United States Court of Appeals enforcing." 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Pinkerton's National Detective Agency, Inc., its officers, agents,successors,and assigns, and Contract Guards and Patrolmen'sOrganizing Committee, ILWU, its officers, representatives, and agents,or its successors, and the officers, representatives, and agents. of itssuccessors shall, jointly and severally, make whole John T. Conners,Walter J. Slater, and Charles O. Holmes for any loss of pay they mayhave suffered because of the discrimination against them, by paymentto each of them individually of a sum of money equal to the amountthey normally would have earned as wages for the period beginningAugust 7, 1948, the date each was discriminatorily laid off :Conners-to August 10, 1948; and from September 16, 1948, to thedate of Respondent Pinkerton's offer of reinstatement, less his netearnings during said period;.Slater 'to August 10,. 1948; and from September 16 to October 4,1948, less his net earnings during said period:Holmes-to the date of Respondent Pinkerton's offer of reinstate-ment, less his net earnings during said period.The liability of the Organizing Committee for any additional pay-ments to Conners and Holmes that may arise because of Pinkerton'sfailure to offer them reinstatement after the date of this Order, maybe tolled by the Organizing Committee notifying Pinkerton's inwriting that it has no objection to the reinstatement of Conners andHolmes, as set forth in the section entitled "The Remedy" herein.MEMBER STYLES took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in CONTRACT GUARDS ANDPATROLMEN'S ORGANIZING COMMITTEE, ILWU, or its successors,or in any other labor organization of our employees, by discrim-inatorily discharging any of our employees or discriminating inany other manner in regard to their hire or tenure of employment,or any terms or conditions of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the right to refrain from any or all ofthe concerted activities guaranteed them by Section 7 of the Act,except to the extent that such right may be affected by an agree- PINKERTON'S NATIONAL DETECTIVE AGENCY, IN'.217ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to Thomas W. Stenhouse, John T. Conners, andCharles O. Holmes immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed.WE WILL MAKE Thomas W. Stenhouse, John T. Conners, WalterJ.Slater, and Charles O.Holmeswhole for any loss of paysuffered as a result of the discrimination against them.All our employees are free to become, remain, or to refrain frombecoming or remaining,members in good standing of the above-namedunion or any other labor organization except to the extent that thisright may be affected by an agreement in conformity with Section8 (a) (3) of the amended Act.PINKERTON'S NATIONAL DETECTIVE AGENCY., INC.,Employer.By --------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF CONTRACT GUARDS AND PATROLMEN'S OR-GANIZING COMMITTEE,ILWU OR ITS SUCCESSORS, AND TO ALL EM-PLOYEES OF PINKERTON'S NATIONAL DETECTIVE 'AGENCY, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we herebynotify you that:WE WILL NOT require, instruct, or induce PINKERTON'S NATIONALDETECTIVE AGENCY, INC., tolayoff employees because they are notmembers in good standing in CONTRACT GUARDS AND PATROLMEN'SORGANIZING COMMITTEE,ILWU, or its successors, except in ac-cordance with Section 8 (a) (3) of the Act.WE WILL NOT direct, instigate, or encourage employees to en-gage in a strike, or approve or ratify strike action taken by em-ployees for the purpose of requiring,except in accordance withSection 8(a) (3)of the Act,that PINKERTON'SNATIONAL DETEC-TIVE AGENCY,INC., its agents,successors,or assigns,lay off orotherwise discriminate against employees or applicants for em- 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment because they are not members in good standing of CON-TRACT GUARDS AND PATROLMEN'S ORGANIZING COMMITTEE,ILWU,or its successors..AVE WILL NOT in any other manner cause or attempt to causePINKERTON'S NATIONAL DETECTIVE AGENCY, INC., its agents, suc-cessors, or assigns, to discriminate against its employees in viola-tion of Section 8 (a) (3) of the Act.AVE WILL NOT restrain or coerce employees of PINKERTON7SNATIONAL DETECTIVE AGENCY, INC., its agents, successors, or as-signs, in the exercise of the right to refrain from any or all of theconcerted activities guaranteed to them by Section 7 of the Act.WE WILL MAKE John T. Conners, Walter J. Slater, and Charles0.Holmes; whole for any loss of pay each may have sufferedbecause of the discrimination against him.CONTRACT GUARDS AND PATROLMEN'S ORGANIZINGCOMMITTEE, ILWUBy --------------------------------------------(Representative)(Title)Dated --------------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any other ma-terial.INTERMEDIATE REPORTRobert V. Magor,Esq., for the General Counsel.Gladstein, Andersen, Resner and Sawyer,byNorman Leonard, Esq.,for theContract Guards and International.Roth and Bahrs,byGeorge 0. Bahrs, Esq.,for Pinkerton's.STATEMENT OF THE CASEUpon charges and amended charges duly filed by Thomas W. Stenhouse, JohnT. Conners, and Walter J. Slater against Pinkerton's National Detective Agency,Inc., herein called Pinkerton's, (being Case No. 20-CA-120), and by John T.Conners and Walter J. Slater against the Contract Guard's and Patrolmen's Or-ganizing Committee, herein called the Organizing Committee, and InternationalLongshoremen's and Warehousemen's Union, affiliated with the Congress of In-dustrial Organizations, herein called International, (being Case No. 20-CB-33),the General Counsel of the National Labor Relations Board, herein, respectively,called the General Counsel and the Board, by the Regional Director for the Twen-tiethRegion (San Francisco, California), issued his complaint on November30, 1948,1 alleging that Pinkerton's had engaged in, and is engaging in, unfairlabor practices affecting commerce, within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat 136, herein called the Act, and that the Organizing Committee and the'On the same day, the said Regional Director,pursuant to Section 203.33(b) of theBoard's Rules and Regulations-Series 5,issued an order consolidating the above-numberedcases. PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.219International had engaged in, andare engaging in, unfairlabor practices affectingcommerce, within themeaning ofSection 8 (b) (1) (A), (b) (2), and Section2 (6) and (7) of the Act.Copies of the complaint,charges,amended charges, notice of hearing, andorder ofconsolidation were duly served upon Stenhouse, Conners, Slater, Pinker-ton's,the Organizing Committee, and the International.On December 1, 1.948, the said Regional Director served upon the parties copiesof an "Amendment to Complaint."On December 6, 1948, Charles 0. Holmes duly filed with the said RegionalDirector in Case No. 20-CA-120 a charge against Pinkerton's and in Case No.20-CB-33 a charge against the Organizing Committee and the International.On February 1, 1949, Pinkerton's, the Organizing Committee, and the Inter-national each duly filedanswerswherein each Respondent admitted certain al-legations of the complaint but denied the commission of any of the alleged unfairlabor practices.On February 15, 1949, the said Regional Director issued a "Notice of Con-solidated Hearing on Amended Complaint."2On the same day, copies of theamended complaint, annexed to which were copies of the charges and amendedcharges filed by the four complainants herein, and notice of consolidated hearingwere duly served upon Pinkerton's, the Organizing Committee,the International,and the four complainants herein.With respect to the unfair labor practices of Pinkerton's theamended com-plaint alleged in substance that (1) since July 23, 1948, it has refused, and stillrefuses, to employ Stenhouse because of his nonmembership in good standingin the Organizing Committee; (2) since August 7, 1948, it has refused, andstill refuses, to employ, or dispatch to maritime jobs, Conners, Slater, and Holmesbecause they have, and each of them has, failed tomaintainmembership in goodstanding in the Organizing Committee; and (3) by such acts and conduct it hasinterfered with the rights guaranteed Stenhouse, Conners, Slater,and Holmesin Section 7 of the Act, thereby violating Section 8 (a) (1) and (3) thereof.With respect to the unfair labor practices of the OrganizingCommittee andthe International, the amended complaint alleged, in substance, that they, andthat each of them, (1) threatened that they would "pull" the card of any Pinker-ton's employee so that he could not work for Pinkerton'sunlesshe paid duesto the Organizing Committee; (2) warned Pinkerton's employees that it wouldbe dangerous for them to work on the San Francisco water front without paid-updues books of the Organizing Committee;(3) since onor about August 7, 1948,caused Pinkerton's to refuse employment to Conners, Slater, and Holmes becauseof their failure to maintainmembershipin good standing in the OrganizingCommittee; and (4) by such actions they have, and each of them has; restrainedand coerced Pinkerton's employees in the exercise of the rights guaranteed inSection 7 of the Act thereby violating Section 8 (b) (1) (A) and S (b) (2)thereof.2The notice or order recited, in substance, that after the issuance of the complaint andthe amendment thereto, Holmes filed charges against Pinkerton's, the Organizing Committee,and the International and the. Regional Director decided that, in order to effectuate thepurposes of the Act, all the charges should be considered together and hence he issued theabove-mentioned notice or order consolidating the cases of Stenhouse, Conners, Slater, andHolmes.The notice or order further provided that the answers previously filed by Pinker-ton's, the Organizing Committee,and the International be "deemed as answers to thesimilar allegations in the attached Amended Complaint."Despite this recital, Pinkerton's,nonetheless,duly filed an answer to the amended complaint. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 3, 1949, Pinkerton's duly filed an answer to the amended complaintdenying the commission of any of the alleged unfair labor practices.. The answerspreviously filed by the Organizing Committee and International to the complaintwere deemed to include denials of all and any unfair labor practices alleged tohave been committed by them in the amended complaint.Pursuant to notice, a hearing was held in San Francisco, California, fromMarch 29 to 31, 1949, both dates inclusive, before Howard Myers, the undersignedTrial Examiner who had been duly designated by the Chief Trial Examiner.The parties were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence pertinent to the issues was afforded all parties.Before the takingof any evidence, counsel for the International moved to dismiss the complaint asagainst it because the charges and amended charges were not served upon theInternational within the time specified for such service in Section 10 (b), ofthe Act.The motion was denied with permission to renew. At the conclusionof the General Counsel's case-in-chief, counsel for the International renewedhis motion to dismiss the complaint because of lack of due and timely serviceof the charge and amended charges and for failure of proof. The motion wasdenied.Likewise the motion of the Organizing Committee to dismiss the com-plaint for lack of proof was denied.At the conclusion of the taking of theevidence, the General Counsel's motion to conform the pleadings to the proofwith respect to minor variances was granted without objection.Counsel forthe Organizing Committee and the International then renewed his motions todismiss the complaint.Decisions thereon were reserved.The motion that thecomplaint be dismissed as to the International because of lack of due and timelyservice isdenied.Not only were the charges and amended charges servedwithin the required time, but admittedly shortly after the original chargesof, Stenhouse, Conners, and Slater were filed with the Regional Director copiesthereof were sent to counsel for the International pursuant to his standing re-quest that copies of all charges filed against the International be sent to himas soon asfiled.The International and its counsel received a copy of thecharges and amended charges of Stenhouse, Conners, and Slater prior to De-cember 3, 1948,' because on that day counsel for the International and OrganizingCommittee requested in writing an extension of time to file an answer, whichrequest was granted.Moreover, an answer was duly filed by the Internationalon February 1, 1949, which was within the 6-month period for service ofcharges prescribed in Section 10 (b) of the Act.The motions of the OrganizingCommittee and the International to dismiss the complaint for lack of proof aredisposed of in the body of this Report.At the conclusion of the hearing oral argument, in which counsel for allparties participated, was heard.The parties were then informed that theymight file briefs and proposed findings of fact and conclusions of law with theundersigned within 15 days after the close of the hearing.'Briefs have beenreceived from counsel for Pinkerton's and the Respondent Unions, and from theGeneral Counsel, which briefs have been duly considered by the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:7Holmes filed his charges on December 6, 1948, and due and timely service of those chargeswere made upon all the Respondents herein.iAt the request of counsel for the Respondent Unions,the time to file briefs was extendedto May 6, 1949. PINKERTON'S, NATIONAL DETECTIVE AGENCY,INC.221FINDINGSOr FACTI.THE BUSINESSOF PINKERTON'SPinkerton's National Detective Agency, Inc., a Delaware corporation, is en-gaged in the business of furnishing guards, detectives, protection personnel; andsimilar services to individuals and business establishments.In connection withsuch business Pinkerton's maintains regional offices in various parts of theUnited States, including an office in San Francisco, California, which is the head-quarters of its West Coast Region and the employees of which region are theonly ones involved in this proceeding.In its West Coast Region, Pinkerton's, among other functions, furnishes guardsand services to operators of ships engaged in the transportation of passengersand cargo between ports located in the various States of the United States, itsterritories and possessions, and in foreign countries.During the fiscal year ending December 1947, Pinkerton's in its West CoastRegion received in excess of $600,000 for its services approximately 85 percent ofwhich amount was received from employees engaged in transporting passengersand cargo in interstate and foreign traffic.During all times material herein,. asubstantial amount of Pinkerton's West Coast Region income was received inpayment of services rendered to employers engaged in interstate and foreigntraffic.Pinkerton's concede, and the undersigned finds, that during all the timesmaterial herein Pinkerton's was, and still is, engaged in commerce, within themeaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDContract Guard's and Patrolmen's Organizing Committee, affiliated with theInternational Longshoremen's and Warehousemen's Union and the Longshore-men's and Warehousemen's Union, affiliated with the Congress of IndustrialOrganizations, are labor organizations admitting to membership employees ofPinkerton's.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercion by Pinkerton's; restraint and coercionby Organizing Committee; the discharges; and the refusal to employ Stenhouse1.Thepertinent facts'Under date of August 1, 1940, the International, acting in behalf of certainof its Locals,` entered into a written contract with Pinkerton's.The contract,by its terms was to remain in full force and effect until June 1.5, 1947, and wasto be renewed from year to year thereafter unless either party gave notice tothe other party in writing of its desire to modify or terminate it not less than60 days prior to its anniversary dates.The sections of the afore-mentioned contract which directly bear upon thepertinent issues of this proceeding read, in part, as follows:Section I. Recognition :The Employer (Pinkerton's) recognizes the Union (the International inbehalf of the stated Locals) as the sole collective bargaining agent . . . forall persons employed as.guards and patrolmen. . . ."Being Locals 34 (San Francisco Bay Area), Local 6 (Stockton), Local 40 (Portland,Columbia River Area), and Local 26 (Long Beach, Wilmington, and San Pedro Area). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection II. Union Shop :It is understood in hiring to fill all vacancies or new positions, the Em-ployer will, under this Agreement, choose his own source of new employees.The Employer agrees to notify the Union of such employment. New em-ployees so hired under and subject to this Contract shall join the Unionwithin fifteen (15) days of the date of their employment.The Employer agrees to terminate with forty-eight (48) hours the em-ployment of any employee who becomes delinquent and in bad standingwith the Union..Section XIV. Labor Relations Committee:(a)The Union and Employer shall each appoint an equal number ofrepresentatives to constitute a Labor Relations Committee in each port... .(b)To certify the list of registered men composed of present employeesand to make such additions to the registered list from the Employer's listof extra men when increased work opportunities warrant. No employee noton the registered list may be employed while there is any employee on theregistered list qualified, ready, and willing to go to work.The Labor Relations Committee was established pursuant to the provisionsof the contract and, although the composition thereof changed, the committee,among other things, periodically prepared register lists of persons who, underthe contract, were eligible to be placed thereon.Such a committee wasfunctioning at the time of the present hearing.The said agreement of August 1, 1.946, was renewed by consent of the partiesthereto on June 15, 1947, and again on June 15, 1.948. In fact, the said agree-ment, especially the union-shop provision thereof, was still in force and effectat the time of the hearing herein.Sometime in December 1947, Local 34 sequestered its maritime guards andpatrolmen members and placed them into an organization known as the Con-tract Guard's Organizing Committee, which organization was chartered by. theInternational in January 1949. Since the sequestration, the members of theOrganizing Committee functioned, with respect to their employment with Pinker-ton's, and with the latter's tacit approval, under the afore-mentioned 1946 con-tract and the several renewals thereof.Sometime between June 15 and August 7, 1948, representatives of Pinkerton'sand representatives of the Organizing Committee met.According to the creditedWest Coast Region, "the primary purpose" of the meeting was .to resolve thequestion with respect to the enforcement of the union-shop agreement of theAugust 1946 contract.Pinkerton's representatives and its attorneys, who alsowere at the meeting, took the position that the union-shop provision of thecontract was repugnant to the Act while, on the other hand, the representativesof the Organizing Committee and its attorney, who also was at the meeting, con-tended that since the contract had automatically renewed itself all the provisionsthereof were still in full force and effect.The record does not indicate theoutcome of this meeting.According to the credited testimony of Thomas W. Stenhouse, one of the coin-plainants herein, he was first employed by Pinkerton's in 1945, and after about7 months' employment as a water-front guard he quit; he was rehired in June1946, and worked continuously thereafter as such a guard until March 29, 1948;on that day he received a telephone call from Pinkerton's Dispatcher Jamison PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.223informing him that, Michael Johnson, the Organizing Committee's organizer,had informed Pinkerton's that he could no longer work for Pinkerton's as awater-front guard ; and when lie asked Jamison the reason for such action,Jamison stated that Johnson was writing a letter givinghis reasons for therequested, discharge.Under date of March 31, 1948, Johnson wrote Pinkerton'sdemanding Stenhouse's immediate discharge because he was delinquent in hisdues.'Pursuant to Johnson's demand, Stenhouse was laid off on March 31,and has not worked for Pinkerton's since that date.Under date of July 7, Johnson addressed a letter "To All Pinkerton's Guards"reading, in part, as follows :In order to dispel some of the confusion among the membership I amwriting each member regarding the following:(1)The coastwide agreement between ILWU-CIO and the Pinker-ton's Agency has been extended to June 15, 1949 by mutualagreementbetween the Company and the Union, and all of its terms and conditionsare ineffect andfull forceuntil that date.Anyone who tells you anydifferentis just a plain bar and isonly doing so to break down yourunion-the union that raised your wages$4.00 a dayin two years.On July 1.9, Stenhouse went to Camden's office and requested a job as a water-front guard.After some discussion regarding whether under the Act, Pinker-ton's refusal to give Stenhouse employment would be a violation of the Act,Camden requested Stenhouse to telephone him later in the day. Pursuant, toCamden's request, Stenhouse telephoned him about 4 o'clock that afternoon,and Camden told Stenhouse to quote Camden's testimony, "We will put youback to work.Hold yourself available for an assignment on Monday."'Not hearing from the dispatcher as to any assignment, for it was the normalpractice for the dispatcher to telephone the guards with respect to their assign-mentsunlessthe guard was on a permanent assignment, Stenhouse telephonedthe dispatcher the following day, July 20, and was informed that he knew of noassignment for him.On July 21, Stenhouse telephoned Camden to inquire why he did not receivethe promised assignment.Camden, according to Stenhouse's testimony, whichthe undersigned finds to be substantially in accord with the facts, said "Its myfault,Mr. Stenhouse. I failed to tell them.You will get your four days' payanyhow, and your five days for the following week." Stenhouse received thepromised 4 clays' pay .on July 23, but was not paid for the followingweek.Thiswas the last pay received by Stenhouse from Pinkerton's.According to Stenhouse, on Monday, July 26, he went to Pinkerton's and theresaw the Captain of the Guards and that the following then ensued :A. Captain Gerard asked me if I had seen Mr. Camden. I says, "no".He says, "Hewantsto see you."So, we both walked in the .office together.Mr. Camden, after we got sit down, he said, "I just wanted to explain to you,Stenhouse, what the situation is.They are going to walk off the job if youwalk on." "Well," I said, "if I was as selfish as they are-they don't carewhether I work or not, and 'I got four children to feed, I shouldn't carewhether they work or not. So if you lose your contract with the A. P. L.,°Stenhouse joined Local 34 in or about August 1946 and ceased paying dues to thatorganization or to the Organizing Committee sometime prior to February 1948.'Evidently Camden was in error with respect to the day of the week, for July 19, wasa Monday. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would naturally lose their jobs." So, he says, "Well,I will tell youbefore we go any further with this, I would like to talk to Mr. Kilpatrick,"who is some kind of head man at the APL.Q.Would you explain what you mean by the APL?A. American President Lines. Steamship lines. Steamship. I askedhim how long it would take him to do this. Be said, "Wednesday or notlater than Thursday." I said, "Okay". . . .Camden's version .of the July 27 meeting is as follows:A. . . . On the Friday of that week, he came into the office, and I toldthere had been no assignments.At that time Mr. Stenhouse was presidentof an independent guard and watchmen's union. Later lie had discussedhis connection with that organization with me and had advised me that hewas attempting to cause our guards to become members of that organiza-tion ; that he had also conferred with the representatives of the WaterfrontEmployers' Association.Prior to that time they had made a statement thatin negotiating contracts for waterfront guards in the future, they wouldnot employ either AFL or CIO guards ; that it would have to be some guardorganization that complied with the terms of the Taft-Bartley Act.Onthis Friday, when Mr. Stenhouse came in, I said to him, "It is evident nowthat there will be a waterfront strike September 2nd.That is a foregoneconclusion, and no one knows what the outcome of this will be. In anyevent, it will iron out the situation of waterfront guards.Because of yourconnection; as President of this independent organization, it seems to methat it would be best for all concerned that we slid not attempt to use youany further," and Mr. Stenhouse agreed with that, and from that day untilthis, there has never been any question about employment with us for him.Stenhouse appeared to the undersigned to be a forthright and honest witness.On the other hand, Camden gave the undersigned the impression that he waswithholding the true facts through fear that he may say something that mightbe detrimental to the case of the Respondent Unions.While being examined bythe General Counsel, Camden repeatedly looked inquiringly at Johnson, who satat the table next to the counsel for the Respondent Unions, before answeringthe questions propounded to him by the General Counsel. In fact, on oneoccasion the undersigned had to request Camden to look away from Johnson andto look at Mr. Magor, the representative of the General Counsel, who was thenquestioning him.While the undersigned did not see any evidence of any im-proper conduct on Johnson's part, nor does the undersigned believe that Johnsonor counsel for. any of the Respondents did anything improper, nonetheless theundersigned finds that Camden was not a straightforward witness.Accordingly,the undersigned finds that Stenhotise's version of what transpired at the July26 meeting to be substantially in accord with the facts. .During the first week of. August, the Organizing Committee called a strikeof its water-front guards.On August 7, the following agreement was enteredinto:RETURN TO WORK AGREEMENTIn meeting held today, August 7, 1948 under the auspices of the FederalMediation and Conciliation. Service, the International Longshoremen's andWarehousemen's Union on behalf -of ILWU Contract Guard's and Patrolmenhereafter referred to as the Union and the Pinkerton's National DetectiveAgency hereinafter referred to as the employer who are parties to the labor PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.225agreement dated August 1, 1946 as renewed on June 15, 1947 and June 15,.1948 due hereby agree as follows:1.Preference of employment shall be given to members of life Union whaare available, willing and able to work.2.When new men are employed they vvill,be. notified that there is a laboragreement existing between the Employer and the Union.3.The Union will be furnished each clay a list containing the names,addresses and telephone number of all new employees.4.When an employee is discharged or suspended the Employer shall withintwenty-four hours following such discharge furnish the Union with acomplete statement setting forth in detail the reasons for the discharge orsuspension.5.Section 10 of the labor agreement "vacations" sets forth all of thequalificationsfor vacation pay and no other qualifications shall be added.6.Representatives of the Employer and the Union will meet within thenext seven days to revise the current registration list.7.Preference of employment on steady jobs shall be given according toseniority to men on the registration list.S.There shall be no discrimination or reprisal by the Employer againstany employee in this dispute.Signed in San Francisco, California, this seventh day of August, 1948.INTERNATIONAL: LONGSIIO11E1[EN'S AND AVARr:HOUSEJIEN's UNION.PINKERTON'S NATIONAL DETEcrivE AGENCY, INC.About 9 o'clock on the night of August 7, a substitute dispatcher telephonedJohn T. Conners, one of the complainants herein who had worked continuouslyfor Pinkerton's as a water-front guard since his employment by it on September23, 1.946, and who had joined Local 34 about 1.5 days after being first employed,,and told Conners that he was not to report to his regular assignment.On the following morning, August 8, Conners telephoned, O'Neal the regulardispatcher, and according to Conners' undenied and credible testimony thefollowing conversation was had:A. I said, "Air. O'Neal," I said, "What is the score?" "Well," he said,"We got a list of names here that Mike Johnson brought up to its, and yourname is on the list of nonpayment of dues. So, we can't do anything aboutit.""Well," I says, "It's funny, can't you see somebody or something," andlie said, "1'11 try to get ahold of Captain Gerard and Air. Camden and phoneyou back."And that's the last I heard of it.On August 9, Conners, acconpanied by Stenhouse, went to Camden's office and,.informed Camden that he had had a steady Job on the S. S.Marine Lynxbutthat someone had "pulled" his card and hence he was taken off the job by thedispatcher.After making some inquiries, Camden told Conners to see the Captainof the Guards about the matter. Conners did as requested and was told by theCaptain of the Guards that he could not work `_or Pinkerton's because his namewas on the list presented by Johnson to Pinkerton's of those members of theOrganizing Committee who were delinquent in their dues.'On August 1.0, a substitute dispatcher telephoned Conners and told him to re-port for work the next night at a certain pier on the "graveyard" shift. Thefollowing morning, Conners telephoned Camden and asked him whether he should8Conners ceased paying dues to Local 34 or to the Organizing Committeein May 1948.903947-51-vol. 90-16 226DECISIONSOF NATIONALLABOR RELATIONS BOARDcarry a gun on the assigned job because of the dangerous location of the jobplus the fact that he was not a paid-up member in the Organizing Committee.Conners added that lie thought his life would be in jeopardy and therefore thoughtit advisable to arih himself.Camden told Congers not to carry a gun to work.Later in the day, Camden informed Conners that he should not report to the:Assignment.On September 1.6, Dispatcher O'Neal telephoned Conners and assigned him toa job.Conners told O'Neal that he did not have a paid-up dues book and in-tluired whether the Organizing Committee would give him a clearance.O'Nealreplied that that matter had been arranged for and that Conners should seeJohnson and obtain a clearance from him.That afternoon, September 16, Conners accompanied by Walter J. Slater,another complainant herein, called upon Johnson, whose offices were located inthe rear of a restaurant and tavern.According to the credible and undeniedtestimony of Conners, whose testimony regarding this incident is substantiallycorroborated by that of Slater, the following transpired in Johnson's office.Q. (By Mr. MAGOI..)What did you have to say to Mike Johnson whenyou saw him at that time?A.Well, we said, we mentioned that we come down there for a clearance.The first words he says "Well," he says, "You got a hell of a crust coming,down here."Q.What did you say to that'?A.Well, I says, "A man's got to live," I said, "work," I says. "Well."he says, "I don't know.You guys got jurisdiction."He says, "You fellowstaking-going down there on the waterfront," he says, "with all the marine.cooks, radio uien, marine firemen, marine engineers, longshoremen,"-hesays-he says, "I am not responsible for what happens down there." ° Andhe says-he said, "I don't know if I will give you fellows a clearance or not."And then he stayed there for a while, about five minutes, and then he said, "Iam going out to make a phone call." So, he went out and made a phonecall, I guess lie did, I don't know, and pretty soon, about five minutes after,a fellow named-I don't know his last name-worked for the Pinkerton'sAgency, they called him "F renchy-" is his first name-he came in and says"What the hell you guys doing here?" And I says, "Is it any of your businesswhat I am doing here`?" I said, "I am doing business with Mike Johnson.""Well," lie says, "I am on the committee." I says, "I don't know anythingabout that," I says, "That's all."Then lie went out and that's all thefurther we-and we sat there and that was all.*******Q. (By Mr. MACOR.)Did Mike Johnson ever come back?A. No.We sat there for forty-five minutes.At different times I wentthrough the hallway, and Mike Johnson was sitting in the saloon there.*******Q. Did you see Mike Johnson as you left?A. I saw him sitting in the-on the stool in the saloon as we left.At that time there was a general water front strike on the west Coast and no one wasallowed to pass through the picket line in order to work without first obtaining a clearancefrom a committee composed of representatives of the striking unions.Several affiliates ofthe International, among others, were on strike.Before any water front guard was per-mitted to pass through the picket line lie would have to secure a clearance from Johnson orsome other authorized representative of the Organizing Committee. PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.227Q.Did he say anything to you?A. No sir.The following day, September 16, Conners saw the Captain of the Guards,O'Neal, and another dispatcher regarding a work assignment.While they werediscussing the matter,Johnson called on the telephone.According to the unde-nied and credible testimony of Conners the following then ensued:...O'Neal went to the phone and answered,and Mike Johnson had rang up.He says, "Where are them guys that wanted that clearance,to come downhere.They going to come down here or not?"I says,"O'Neal, you goback and ask Mike Johnson if a man has to have his book paid up-fullbook paid up?"He said-I could hear it as well as I know my own name,he says,"Certainly," over the phone.Q. Did Mr. O'Neal come back after that conversation?A. Yes sir.Q.What did Mr. O'Neal say?A. He told Captain Gerard and Mr. Baxter the same thing as he told me,but I heard it myself.Q.What did he say?A. He says,"Certainlyyou have to have the dues in the book paid up,"and Captain Gerard says, "That's news to me."Q. Did they offeryou any assignment at that time?A. No sir. I says,"Captain, what are we going to do with the situation.I can't afford to lay around here.""Well," he says,"I don'tknow what todo about it,"he says."I will let you know later."I said, "Well, you goingto give me a ring or assignment,or what you going to do about it?"Hesays,"Well, I will let you know later."That was all.On October 7, a dispatcher,by telephone,offered Conners a 2-day assignmentguarding an industrial building.Conners refused the assignment because itwould not only interfere with his acceptance of another job which he had justsecured and to which he was to report on the second day of the proffered assign-ment by the dispatcher but also for the reason that the proffered assignmentwas not substantially equivalent to the position which he held with Pinkerton'splus the fact that industrial work paid 30 cents per hour less than what Connersreceived for water front work.According to the credited testimony of Walter J. Slater,he was first employedby Pinkerton's about October 1, 1946;he joined Local 34 about 15 days later ;he did not pay any dues to the Organizing Committee or to Local 34 after May1948; except for a period of about 1 month when he was assigned to industrialwork,he worked exclusively for Pinkerton's as a water front guard.Slater testified without contradiction,and the undersigned finds, that sometimebetween July 20 and 25, Johnson called him on the telephone and said "unlessyou get over here and pay some dues, you are not going to work" ; that hereplied,"Who the hell do you think you are?";and that Johnson then said"If you don'tget over here and pay somes dues, I'll show you.Now, I'll giveyou until Thursday to get over here and pay them dues,or you don'twork."The same day that the above-related telephone call took place or the followingday, Slater related the Johnson telephone conversation to O'Neal, who merelysaid,"I have no comment at this time."Upon completion of his day's work on August 6, Slater telephoned O'Nealregarding his next assignment.O'Neal instead of giving Slater an assignment, 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, to quote Slater's credible and undenied testimony, "Don't you know thatwe have got a strike on here on account of you fellows?" O'Neal then informedSlater that he would communicate with him later.On August 7, Dispatcher Jamison asked Slater to take a 1-day industrialassignment as a special favor to him which Slater did. The following day,August 8, Slater telephoned O'Neal to ascertain when he would receive hisnext water front assignment.O'Neal replied "Until this strike10 is settled, wecannot give you any information."Around the middle of August, Slater was assigned to a water front job.Upon being advised of the assignment, Slater spoke to Camden on the telephoneand asked him, to quote Slater's credible and undenied testimony, "if he[Camden.I thought it would be advisable for me to take the assignment atPier 41, when conditions were as they were, and he says, `No, Slater. I don'tthink it would be advisable. I thank you for calling me, and I will have youreleased from this assignment, and I will call you back later and talk to you."'In the latter part of August or early in September when the dispatcherassigned Slater to his next assignment, he asked the dispatcher whether liethought he should accept the assignment without a clearance from . Johnson.The dispatcher then suggested that he and Conners see Johnson and obtainclearances to go through the picket lines of the striking water front employees.Slater and Conners saw Johnson, and the results of their efforts to obtainclearances are fully set forth above.Johnson did notgivethe clearances andSlater has not worked for Pinkerton's since August 7. Slater, however, wasoffered industrial --work, which he declined because it was less desirable thanwater front work and it paid 30 cents per hour less.According to the credited testimony of Walter L. Holmes, one of the com-plainants herein, he was first employed by Pinkerton's on June 13, 1946, as awater front guard ; lie joined Local 34 about a month after the commencementof his employment ; lie ceased paying dues to the Organizing Committee or toLocal 34 after June 1., 1948; he normally worked as a water front guard duringhis entire employment with Pinkerton's.Holmes testified without contradiction and the undersigned finds, that forapproximately 6 months prior to August 7, he worked steadily as a guard onthe S. S.Marine Lynx;that after finishing his day's work on August 7, he tele-phoned the dispatcher about his next assignment; and that the dispatcher said,"I am sorry, I3ohnes, but you can't go to work tomorrow, . . . Michael Johnsonjust handed us a list of men that can't go to work, and your name is on the list."On August 9, Holmes sent Johnson a letter enclosing his dues book and a postalmoney order for $5 in payment of his July and August 1948 dues. A few dayslater, the letter and money order was returned to Holmes but not the dues book.On the same day that he sent the letter and. enclosures to Johnson, Holmesinformed the dispatcher of that fact and asked for an assignment. The dis-patcher replied, to quote Holmes' undenied and credible testimony, "No, wecan't do that.Not until we get an O. K. or something similar to that fromMichael Johnson."Upon the return of the letter lie had sent to Johnson, Holmes went to Pinkdr-ton's and showed the returned letter and money order to Dispatcher Baxter.After inquiring from Holmes whether Holmes had seen Johnson about the mat-ter, and receiving a negative reply, Baxter offered Holmes a part-time industrial15This strike was called by the Organizing Committee and was settled pursuant to the"Return to work Agreement" set out at length above. PINKERTON'S NATIONAL DETECTIVE AGENCY, INC'.229job,Holmes refused to accept the assignment because it was less desirableand paid 30 cents per hour less than a water front job.Holmes received some few water front assignments during August. These,however, were terminated on August 28. Thereafter,since Pinkerton's refusalto give Holmes any further water front assignments.However,he requestedand receivedsomeindustrial assignments.These assignments were too objec-tionable to Holmes because of their long hours, their uncertainty,and their lowwages.On November 15, when it became apparent to Holmes,because of theunion-shop clause in the contract between Pinkerton's and the Organizing Com-mittee,that he could not work as a water front guard for Pinkerton's unless hewas a member in good standing in the Organizing Committee,he returned toPinkerton's his equipment.2.The concluding findingsSince August 1, 1946, Pinkerton's has recognized Local34 and,after thesequestration by the latter of the Pirkerton's water front guards and patrol-men, it recognized the Organizing Committee as the exclusive collective bar-gaining representative of all its water front guards and patrolmen.The contract which was entered into on August 1, 1946, provides for aunion shop on a 15-day basis and for a maintenance of membership. Thereis no contention that the contract was not valid when made, nor that the renewalthereof on June 15, 1947, was violative of any then existing legislation.The issue involved herein turns on the questions whether, as a condition ofcontinuous employment by Pinkerton's, (1) all its water front guards andpatrolmen hired after June 15, 1948, were required to become members of eitherLocal 34 or the Organizing Committee, despite the 1947 amendments to the Actand (2) whether the said classified employees, once having taken out memher-ship in either union, before or after said date, were required to maintain suchmembership in good standing.Both of these questions must be resolved in the negative. - The Congress in1947, amended the Wagner Act so as to provide that no union-shop clause mayvalidly be included in a collective bargaining contract unless and until a union-security authorization election was held by the Board.No such election was.held and none was requested.As the union-shop clause does not satisfy theconditions laid down in the proviso of Section S (a) (3) of the Act," the union-shop provision is therefore illegal, despite the automatic renewal in the con-tract."Even if no action had been taken pursuant to that clause, the mereexistence of such a provision acts as a restraint upon those desiring to refrainfrom union activities and membership, within the meaning of Section 7 of theAct.In the present proceeding affirmative action actually was taken by Pinker-ton's and the Organizing Committee with respect to that clause and henceitmust be found that Pinkerton's and the Organizing Committee were in accordThis proviso provides:.nothing in this Act, or in any other statute of the United States, shall precludean employer from making an agreement with a labor organization . . . to require asa condition of employment membership thereinon or after the thirtiethday followingthe beginning of such employment or the effective date of such agreement, whichever isthe later, . . . (ii)if, following the most recent election held as. provided in section 9(e) the Board shall have certified that at least a majority of the employees eligible tovote in such election havevoted toauthorizesuchlabor organization to make such anagreement. . . .IEmphasis supplied.'z See Section 102 of the Act. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDin denying employment to Stenbouse on and after July 23, 1948, and in dis-charging Conners, Holmes,and Slater because each of them refused to remainmembers in good standing in theOrganizingCommittee.Counsel for Pinkerton's and for the Organizing Committee contended at thehearing and in their respective briefs that the union-shop provision in the con-tract played no part in Pinkerton'sdetermination not to give. Stenhouse em-ployment on and after July 23, 1948,and itsrefusal to assign to water frontjobs to Conners and Slater after August 7, 1.948, and to Holmes after August28, 1948,but maintained that such employment was. refused to the four com-plainants,among other reasons, dueto lackof work.These contentions are notsupported by the record.After a strike had beencalledby Johnson and in order to settle the strikePinkerton's,on August 7, 1948, entered into the "Return to Work Agreement"which is set out at length above.That agreement is clearly repugnant to theAct and it was known by Pinkerton's to be so because at,a meeting held priorto August 7, Pinkerton's attorneysstatedto the representatives of the Organiz-ing Committee that the union-shop provision of the1949agreement could nolonger be enforced because of 1947 amendments to the Act. Furthermore,within a few clays after the execution of the"Return to Work Agreement,"Camden informed Johnson that the agreement was violative of the Act andtherefore Pinkerton's could not,with impunity,carry out its terms.The credible evidenceclearlyshows,moreover,as Pinkerton's counsel con-cedes in his brief,that Conners, Slater,andHolmes were removed from theirrespective jobs pursuant to an understanding reached at the time the "ReturntoWork Agreement"was executed.Regarding this understanding,Camdentestified,and the undersignedcreditsthis position of Camden's testimony, asfollows :Q. On on about August 7, did you order that DIr. Conners,Mr. Slater,and Mr.Holmes.be removed from employment on Marine Lynx? Did youask that they be taken off the job?Did you give instructions that they betaken off the job?A. I don't think that I specifically instructed that they be taken off, butitwas definitely understood and I knew that they were to be taken offthrough our Patrol Superintendent at that time.Trial Examiner DiYERRS. It was understood between whom?Mr. MAOOI. Between whom?The WITNESS. Between myself and the Patrol Superintendent.Trial Examiner MYFxs. What do you mean "understood"?The WITNESS.Well,he was present at the time this return to workagreement was signed,and it was understood there and agreed that thesemen would be taken off the registered list.Trial Examiner MY^rr;S.Understood and agreed between whom?The WITNESS.Our Patrol Superintendent and myself,and Mr.Johnsonwas also present.Admittedly,Conners; Slater,and Holmes were selected for layoff because theywere delinquent in. clues to the Organizing Committee.Pinkerton's points to thefact that after Camden explained to Johnson,a few days after the executionof the August 7 agreement,the illegality of the agreement and requested per-mission to reinstate Conners, Slater,and Holmes,Johnson said"Send [them]back to work" and thereafter the three above-named persons were offeredemployment by Pinkerton's.The credible evidence clearly shows, however, PINKERTON'S,NATIONALDETECTIVE AGENCY, INC.231that Conners and Slater were not assigned to water front work after August 7and if any assignment to water front jobs were made and refused by them,or either of them, such refusals were with the approval or suggestion ofCamden.As for Holmes, it is true that he did receive some water front assign-ments up to and including August 28, 1948, but since that date he has not been-assigned to any such work.Pinkerton's further contended that Conners, Slater, and Holmes would nothave been assigned to water front work during the course of the West Coastmaritime strike, which commenced on September 2, 1948, because of a lessened-need for guards on the water front. Pinkerton's records show, however, thata guard named Crank was dispatched by Pinkerton's to water front work onAugust 1.4, 1948, and at the time of the hearing still was being dispatched to,such work. Crank. is listed on the seniority list, which list was preparedjointly by Pinkerton's and the Organizing Committee pursuant to the August1, 1.946, contract for the purpose of dispatching guards in order of their seniority, in position No. 123; while Holmes occupied position No. 56; Conners No. 89and Slater No. 92. Thus, Pinkerton's own records refute its defense thatConners, Slater, and Holmes would not have been assigned to water frontwork during the course of the West Coast maritime strike, for each of them.had more seniority than did Crank.With respect. to Stenhouse, the record clearly indicates, and the undersignedfinds, that he was considered a Pinkerton's employee and paid by it untiI-July 23, 1948, and that since that date he has not been assigned to any jobby Pinkerton's. Its contention that at the time Stenhouse received his lastpay check in the latter part of July, he agreed, because of "existing conditions"not to continue in Pinkerton's employ is without merit.No such agreement wasmade by Stenhouse.Besides, the "existing conditions" referred to by Camdenin his conversation with Stenhouse on July 26, clearly meant the enforcementof the union-shop provision demanded by Johnson and not to the threatenedcoast-wide maritime strike which strike Camden testified he was referring to.when he said "existing conditions."This finding is buttressed by the credibletestimony of Stenhouse, who testified that Camden opened the meeting of July26, by stating, "I just wanted to explain to you, Stenhouse, what the situationis.They are going to walk off the job if you walk on." The "they" referredto by Camden in the above quote, the record shows, referred to the membersof the Organizing Committee and to no one else.The credible evidence, coupled with the admission by counsel for Pinkerton's,.clearly indicates that Conners, Slater, and Holmes were relieved of theirrespective assignments on August 7, 1.948, upon the demand of the OrganizingCommittee.The strike on August 1948, was called by Johnson and it was notcalled off until Pinkerton's agreed to do the bidding of the Organizing Com-mittee and lay off the three-named persons. It thus follows that the "'ReturntoWork Agreement" was entered into in order to escape the penalties that wereimplicit in the implied threat of the Organizing Committee. In other words,Pinkerton's entered into the 1948 agreement because it feared that by refusingto do so it would be visited with economic loss.As in the case of Stenhouse,Pinkerton's refused to assign him to any job for fear that to do so, the Organiz-ing Committee would call a strike.The choice selected by Pinkerton's waswithout the pale of the law. Between the penalties attached to a disregardof the obligation imposed by the Act and the economic hardships that mightdevelop from the threat of the Organizing Committee, Pinkerton's elected to bow :232DECISIONSOF NATIONALLABOR RELATIONS BOARDto the latter and accepted the former.Pinkerton's must therefore be directedto reverse its position to conform to the requirements of the law.Pinkerton's and the Organizing Committee also contended at the hearing andin their respective briefs, that Holmes voluntarily quit on November 15, 1948.They point to the fact that he turned in his equipment that day with the.announcement that lie was quitting his job.. It is uncontradicted that, afterAugust 7, Holmes was assigned to water front work for a short period of timeand his last assignment to such workwason August 28. After that date, Holmeswas assigned, from time to time, to industrial work at less pay while Crank,.an employee with less seniority, was assigned to the water. front.Assignmentof Holmes to industrial work, at a lower rate of pay than water front work, isnot substantially equivalent employment, within the meaning of the Act.Theundersigned is of the opinion, and finds, that Holmes was discriminated againstbecause of his failure to remain a member in good standing in the OrganizingCommittee, and thus was not assigned to water front work, and that on Novemn-ber 15, 1948, he was constructively discharged by Pinkerton's and the OrganizingCommittee through their joint action.Upon the entire record in the case, as epitomized above, the undersigned isconvinced, and finds, that Conners and Slater were laid off on August 7. 1948, and-thereafter refused water front assignments because each of them was delinquentin their dues; that Holmes, for the same reason, was refused water frontassignments after August 2S, 1948; that, for the same reason, Stenhouse wasrefused employment after July 23, 1948; that the Organizing Committee insisted-that the four complainants be laid off and/or refused water front assignments ;and that neither Pinkerton's nor the Organizing Committee was protected in suchactivities by the union-shop provision of the August 1, 1946, contract or by theprovisions of the "Return to Work Agreement" of August 7, 1948, under theproviso in Section 8 (a) (3) of the Act. The undersigned further finds that bysuch acts and by the other activities of Pinkerton's and the Organizing Committee,as summarized above, (1) Pinkerton's has discriminated as to the hire and-tenure of employment and as to the terms or conditions of employment of Sten-house, Connors, Slater, and Holmes-in order to encourage membership in theOrganizing Committee, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8 (a) (1) and (3) thereof; and (2) the Organizing Coin-inittee has caused Pinkerton's an employer, to discriminate against the four-named complainants herein in violation of Section 8 (a) (3) of the Act, therebyrestraining and coercing the employees of Pinkerton's in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section 8 (b) (2) and 8 (b)(1) (A) -thereof.The undersigned also finds that by Johnson's threats to thePinkerton's employees, after June 15, 1948, that if they did not remain membersin good standing in the Organizing Committee and pay dues to it, they wouldlose their jobs with Pinkerton's, the Organizing Committee violated Section8 (b) (1) (A) of the Act.3.The liability of the International for the unfair labor practicesThe amended- complaint alleged that the International and the OrganizingCommittee are jointly responsible for the unfair labor practices alleged.Thelatter organization is an affiliate of the former.Obviously, an internationalunion cannot be chargedipso factowith violating the Act because one of its PINKERTON'S NATIONAL DETECTIVE AGENCY, INC.233affiliatesmay have committed an unfair labor practice without some showingof participation therein by the parent organization.The facts found underSection 1 and 2 above, show that the original agreement of August 1946, wasexecuted by Johnson as an official of the International and that he executedthe agreement as an official of the International on behalf of certain namedaffiliates.At the hearing and in his brief, the General Counsel, in support ofhis contention that the International should be found to have participated in theunfair labor practices found to have been committed by the Organizing Coin-mittee and hence a finding that the International violated the Act should bemade, points to : (1) That Conners, on June 14, 1.948, paid his dues to Johnsonand received a receipt on the letterhead of the International and signed byJohnson as financial secretary; (2) that the letter addressed "To All Pinker-ton's Employees," dated July 7, 1948, which letter is set out, in part, above wassigned "Johnson Organizer" ; that the "Return to Work Agreement" of August 7,1948, was entered into by the International "on behalf of I. L. W. U. ContractGuards and Patrolmen" and Johnson was one of signatories thereto ; and thatCamden testified that all dealings with respect to the labor contracts coveringPinkerton's water front guards and patrolmen were with "the same representa-tives of the Union that we started out with."However, according to the credible and undenied testimony of Germain Bulcke,Bulcke succeeded Johnson as second vice president of the International on June24, 1947; that thereafter and until about January 26, 1948, Johnson was an inter-national representative of the International ; and that on the latter date Johnsonceased all official connection with the International and became an employee ofthe Organizing Committee. Since it has been found that no unfair labor prac-tices had been committed prior to June 15, 1948, at which time Johnson was no,longer an officer, representative, or an employee of the International, but wasin the employ of the Organizing Committee, it follows that the Internationalcan not be held responsible for the unfair labor practices committed by Johnsonand the Organizing Committee and the undersigned so finds.The undersignedfurther finds that the evidence is insufficient to base a finding that the Inter-national violated the Act by the acts and statements of Johnson and theOrganizing Committee, as found above, nor does the evidence show that theInternational participated in the unfair labor practices found herein to havebeen committed by the Organizing Committee. Accordingly, the undersignedwill recommend that the allegations of the complaint with respect to the Inter-national be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Pinkerton's and the Organizing Committee set forth in SectionIII, above, occurring in connection with the business operations of Pinkerton's,.set forth in Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and foreign countries,and such of them as have been found to be unfair labor practices tend to lead,and have lead, to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Pinkerton's and the Organizing Committee have engagedin unfair labor practices, the undersigned will recommend that they, and eachof them, cease and desist therefrom and take the following affirmative actionwhich the undersigned finds will effectuate the policies of the Act. :234DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it has been found that the Organizing Committee induced Pinkerton's,(1) to discriminatorily refuse employment to Thomas W. Stenhouse on and afterJuly 23, 1948, because he failed and refused to maintain membership in goodstanding in the Organizing Committee, (2) to discriminatorily discharge JohnT. Conners and Walter J. Slater on August 7, 1948, because each of them failedand refused to maintain membership in good standing in the Organizing Coin-Inittee, and (3) to discriminatorily refuse water front assignments to Charles0. Holmes on and after August 7, 1.948, except on a few occasions between August7 and 28, 1948, and constructively discharged Holmes on November 15, 1948,because he failed and refused to maintain membership in good standing in theOrganizing Committee, the undersigned will recommend that Pinkerton's offer toStenhouse immediate employment as a water front guard, to which positionhe would have been assigned had he not been discriminated against by Pinkerton'sand the Organizing Commitee, and to offer immediate and full reinstatement toConners, Stater, and Holmes* to their former or substantially equivalent posi-tions 13 without prejudice to the seniority and other rights and privileges whichthe four complainants herein would have enjoyed had they not been discriminatedagainst.Since it has been found that by such discrimination, the Organizing Committeeviolated Section 8 (b) (2) of the Act and Pinkerton's violated Section 8 (a) (3)thereof, the undersigned will recommend that Pinkerton's and the OrganizingCommittee, jointly or severally, (1) make Stenhouse whole for any loss of payhe may have suffered by reason of such discrimination, by payment to him ofa sum of money equal to the amount he normally would have earned as wagesduring the period from July 23, 1948, to the date of Pinkerton's offer of employ-ment, less his net earnings,' during said period; (2) make Conners, Slater andHolmes whole for any loss of pay they may have suffered by reason of suchdiscrimination, by payment to each of them of a sum of money equal to theamount he normally would have earned as wages during the period from August7,1948, to the date of Pinkerton's offer of reinstatement, less his net earningsduring said period.16Since it has been found that the evidence does not support the allegationsof the complaint that the International committed unfair labor practices, theundersigned will recommend that the allegations of the complaint with respectto the International be dismissed.On the basis of the foregoing findings of fact and upon the entire. record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Pinkerton's National Detective Agency,Inc., is engaged in commerce,withinthe meaning of Section2 (6) and(7} of the Act.11See ChaseNational Bank, etc.,65 NLRB 827.14 SeeCrossett Lumber Company,8NLRB 440;Republic Steel Corp. v. N. L. R. B.,B11 U. S. 7..15 Section 10 (c) of the Act provides that "back pay may be required of the employeror labor organization,as the case may be,responsible for the discrimination.... "Whileib is true that the unlawful pressure exerted by the Organizing Committee on Pinkerton'scaused the latter to discriminate against the four complainants herein, there can be noquestion that Pinkerton'smust bear the primary responsibility for the overt,discrimina-tory act,because, as employer,italone had the power and authority to put it intoeffect.Pinkerton's,however,would not have committed the discriminatory act had itnot been for the pressure exerted upon it by the Organizing Committee.Under thecircumstances,both Pinkerton's and the Organizing Committee are responsible and shouldbe jointly and severally liable for whatever back pay due the four complainants. PINKERTON'S, NATIONAL DETECTIVE AGENCY, INC.2352.International Longshoremen's and Warehousemen's Union, affiliated withthe Congress of Industrial Organizations, and Contract Guard's and Patrolmen'sOrganizing Committee, affiliated with the International Longshoremen's andWarehousemen's Union, are labor organizations, within the meaning of Section2 (5) of the Act.3.By discriminating as to the hire and tenure of employment and as to theterms and conditions of employment of Thomas W. Stenhouse, John T. Con-ners,Walter J. Slater, and Charles O. Holmes, thereby encouraging membershipin Contract Guard's and Patrolmen's Organizing Committee, Pinkerton's has en-gaged in, and is engaging in, unfair labor practices, within the meaning of Sec-tion8 (a)'(3).4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Pinkerton's has engaged in, andis engaging in, unfair labor practices, within the meaning of the Act.5.By causing Pinkerton's to discriminate against four of its employees inviolation of Section 8 (a) (3) of the Act, thereby restraining and coercing theemployees of Pinkerton's in the exercise of the rights guaranteed in Section 7of the Act, Contract Guard's and Patrolmen's Organizing Committee, has violatedSection 8 (b) (2) and (b) (1) (A) of the Act.6.By threatening, after June 15, 1948, the employees of Pinkerton's with lossof their jobs if they failed and refused to maintain membership in good standingin the Contract Guard's and Patrolmen's Organizing Committee, the ContractGuard's and Patrolmen's Organizing Committee has violated Section 8 (b) (1)(A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.S.International Longshoremen's and Warehousemen's Union, affiliated withthe Congress of Industrial Organizations, did not violate the Act as alleged inthe complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends :1.Pinkerton's National Detective Agency, Inc., San Francisco, California, itsofficers, agents, successors, and assigns, shall:(a) Cease and desist from encouraging membership in the Contract Guard'sand Patrolmen's Organizing Committee, affiliated with Longshoremen's and Ware-housemen's Union, or in any other labor organization of its employees, by dis-criminating in regard to their hire or tenure of employment, or as to the termsand conditions of their employment, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act ;(b) Giving effect to the union-shop provisions contained in its contract withContract Guard's and Patrolmen's Organizing Committee dated August 1, 1946,and in the "Return to Work Agreement" dated August 7, 1948, or to any exten-sion, renewal, modification or supplement thereto, or to any superseding con-tract which might interfere with, restrain, or coerce its employees in the exerciseof the rights guaranteed in Section 7 of the Act;(c)Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act:(1)Offer immediate employment as it water front guard to Thomas W. Sten-house without prejudice to whatever seniority and other right and privileges he 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay have acquired had he been employed by Pinkerton's on and after July 23,1948;(2)Offer to John T. Conners, Walter J. Slater, and Charles O. Holmes im-mediate and full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights and privileges in themanner set forth in "The Remedy";(3)Post in its offices in San Francisco, California, copies of the notice attachedhereto and marked Appendix A. Copies of the notice, to be furnished by the Re-gional Director for the Twentieth Region, after being duly signed by Pinkerton'srepresentative, shall be posted by Pinkerton's immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces including all places where notices to its water front guards, patrolmen,and other employees are customarily posted.Reasonable steps shall be takenby Pinkerton's to insure that said notices are not altered, defaced, or coveredbe any other material ;(4)Notify the Regional Director for the Twentieth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps Pinkerton's has taken to comply therewith.2.Contract Guard's and Patrolmen's Organizing Committee, affiliated withInternational Longshoremen's and Warehousemen's Union, which in turn is af.filiatedwith the Congress of Industrial Organizations, its officers, representa-tives, and agents shall:(a)Cease and desist from causing or attempting to cause Pinkerton's NationalDetective Agency, Inc., or any other employer, to discriminate against its em-ployees in violation of Section S (a) (3) of the Act, thereby restraining and.coercing said employees in the exercise of the rights guaranteed in Section 7of the Act ;(b)Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(1)Post at its offices in San Francisco, California, copies of the notice at-taehed hereto and marked Appendix B. Copies of the notice, to be furnishedby the Regional Director for the Twentieth Region, after being duly signed bya duly authorized representative of the Organizing Committee, shall be postedby the Organizing Committee immediately upon receipt thereof and maintainedby it for sixty (60) consecutive clays thereafter, in conspicuous places, includingall places where notices to its water front guards and patrolmen members arecustomarily posted.Reasonable steps shall be taken by the Organizing Com-mittee to insure that said notices are not altered, defaced, or covered by anyother material.Post, or offer to post, similar signed copies of said notice inconspicuous places in the San Francisco, California, offices of Pinkerton's;(2) Notify the Regional Director for the Twentieth Region in writing, withintwenty (20) days from the date of the receipt of the Intermediate Report, whatsteps it has taken to comply therewith.3.Pinkerton's National Detective Agency, Inc., its officers, agents, successors,and assignsand Guard's and Patrolmen's Organizing Committee, affiliated withthe International Longshoremen's and Warehousemen's Union, its officers, repre-sentatives,and agents,jointly and severally make whole Thomas W. Stenhouse,John T. Conners, Walter J. Slater, and Charles O. Holmes for any loss of paythey may have suffered because of the discrimination against them, by paymentto each of them of a sum of money in the manner set forth in "The Remedy."It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report, Pinkerton's and the OrganizingCommittee PINKERTON'S, NATIONAL DETECTIVE AGENCY, INC.237notified said Regional Director in writing that it will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringPinkerton's and the Organizing Committee to take the action aforesaid.It is further recommended that the complaint with respect to InternationalLongshoremen's and Warehousemen's Union be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 1S, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, -filedwith the Board, Washington 25, D: C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such statementof exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties.Statements of exceptions and briefs shall desig-nate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 18th day of May 1949.Hi?`WARD MYERS,Trial Exam-iner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 of the Act, by discriminatingin regard to their hire or tenure of employment, or any term or conditionof employment, to encourage membership in any labor organization.WE WILL OFFER to John T. Conners, Walter J. Slater, and Charles O.Holmes immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.WE WILL OFFER immediate employment as a Water front guard to ThomasW. Stenhouse and make him whole for any loss of pay as a result of thediscrimination in refusing to hire him on and after July 23, 1948. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of any labor organi-zation.We will not discriminate in regard to hire or tenure of employment orany term or condition of employment against any employee because of member-ship in or activity on behalf of any labor organization.PINKERTGN's NATIONAL DETECTIVE AGENCY, INC..Employer.B}'------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.APPENDIX BTo ALL OFFICERS, REPRESENTATIVES, AGENTS, AND MEMBERS OF CONTRACT GUARD'SAND PATROLMEN'S ORGANIZING COMMITTEEPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause, or attempt to cause, PINKERTON's NATIONAL DETECTIVEAGENCY, I'NC., or any other employer, to discriminate in any manner againstits employees, in violation of Section 8 (a) (3) of the aforesaid Act.WE WILL MAKE Thomas W. Stenhouse, john T. Couriers. Walter J. Slater,and Charles O. Holmes whole for any loss of pay suffered as a result ofdiscrimination.CONTRACT GUARD'S AND PATROLMEN'S ORGANIZINGCOMMITTEE, AFFILIATED WITH INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION.WHICH IN TURN IS AFFILIATED WITH CONGRESSOF INDUSTRIAL ORGANIZATIONS.By ---------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.